DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/03/2022.

Claim Status
3.	Claims 9-10, 19-21 and 23 are pending in this application.

Allowable Subject Matter
4.	Claims 9-10, 19-21 and 23 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) of modifying runtimes of media assets by receiving a first input indicating a request to modify a current runtime of a media asset being generated for display on a media device, wherein the media asset comprises a plurality of segments and each of the plurality of segments comprises a level of importance, and wherein the first input comprises two touch inputs received simultaneously or at about the same time; generating for display a media progress bar; generating for display, in response to the first input, one or more reference time points on the media progress bar based on a schedule of a user; receiving a second input to generate a shortened version of the media asset having a shortened runtime, wherein the second input comprises a selection of the one or more reference time points on the media progress bar and indicates a desired runtime, and wherein one or more segments of the media asset are removed to generate the shortened version based on the selection of the one or more reference time points; identifying a segment of the media asset having a lowest level of importance; removing the identified segment to generate a modified version of the media asset; determining whether the modified version of the media asset has a runtime greater than the desired runtime; in response to determining that the runtime of the modified version of the media asset is not greater than the desired runtime, generating the shortened version of the media asset based on the modified version of the media asset; and generating for display on the media device the shortened version of the media asset…” in Independent Claim 9 to be obvious. 

Claim 19 directed to a system to implement a corresponding method as recited in claim 9 is also allowed.
Claim 21 directed to an alternate method with different scope but comprising similar key features as recited in claim 9 is also allowed.
Claim 23 directed to an alternate system to implement a corresponding method as recited in claim 21 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426